    Case 2:17-cr-00181-JTM-DMD Document 568 Filed 05/24/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                       CRIMINAL ACTION


VERSUS                                         NO: 17-181


CHAD SCOTT ET AL.                              SECTION “H”



                         ORDER AND REASONS
     Before the Court are Defendants’ Motion in Limine to Admit Transcripts
and Audio Recordings of Karl Newman’s Prison Phone Conversations (Doc.
481); Defendant Rodney Gemar’s Motion in Limine to Prohibit the Government
from Referencing Uncharged Allegations/Conduct at Trial (Doc. 486);
Defendant Chad Scott’s Motion in Limine to Exclude Evidence of Prior Guilty
Verdict (Doc. 488); Government’s Motion to Preclude Reference to Prior Trials
(Doc. 546); and Government’s Motion in Limine to Consider Previous Motions
in Limine (Doc. 487). The Motions are decided as outlined below.


                             BACKGROUND
     Defendants Chad Scott, a former DEA special agent, and Rodney Gemar,
a former DEA Task Force Officer and member of the Hammond Police
                                      1
    Case 2:17-cr-00181-JTM-DMD Document 568 Filed 05/24/21 Page 2 of 6




Department, were charged by Superseding Indictment in May 2018 with
multiple counts. This Court severed the trial of Counts 1 through 7 against
Scott from Counts 8 through 14 against Scott and Gemar. After an initial
mistrial, Scott was found guilty of Counts 1 through 7 at a trial held in August
2019. The Government subsequently dismissed Counts 11 through 14.
Accordingly, the trial of Counts 8 through 10 against Defendants Scott and
Gemar is scheduled to begin on June 7, 2021. In Counts 8, 9, and 10,
Defendants are charged with conspiring to convert and remove mishandled
evidence, converting evidence to their own use, and removing evidence from
DEA’s offices in New Orleans to prevent the evidence from being discovered by
investigators. The Government and Defendants now bring various evidentiary
motions ahead of the upcoming trial.


                           LAW AND ANALYSIS
   A. Defendants’ Motion in Limine to Admit Transcripts and Audio
      Recordings of Karl Newman’s Prison Phone Conversations (Doc.
      481)
      Defendant Gemar, joined by Defendant Scott, moves to admit transcripts
and audio recordings of prison phone conversations involving a key witness,
Karl Newman, to show that his testimony is biased against Defendants and in
favor of the Government. Defendants argue that in the recordings, in which
Newman is talking to his wife from prison, he expresses panic and fear over
the Government’s “coercion” and a willingness to misrepresent testimony to
please the Government and receive a reduced sentence. Defendants argue that
these recordings are not hearsay because they are offered to show bias and
motivation, not the truth of the matter asserted.
                                       2
     Case 2:17-cr-00181-JTM-DMD Document 568 Filed 05/24/21 Page 3 of 6




      The Government correctly points out that the recordings are not
admissible unless Newman makes inconsistent statements at trial. In the prior
two trials on Counts 1 through 7 against Scott, Newman testified consistently
with the statements in the recordings, and the recordings were ruled
inadmissible. Accordingly, Defendants’ Motion is DENIED without prejudice
to the right to re-urge it if Newman testifies inconsistently with the content of
the recordings at trial.


   B. Gemar’s Motion in Limine to Prohibit the Government from
      Referencing Uncharged Allegations/Conduct at Trial (Doc. 486)
      Next, Defendant Gemar moves to exclude reference at trial to any
uncharged allegations or conduct not specifically contained in the indictment.
Federal Rule of Evidence 404(b) provides that extrinsic “evidence of a crime,
wrong, or other act,” though not admissible to prove character, “may be
admissible for another purpose, such as proving motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”
Rule 404 requires that the Government give notice of its intent to use extrinsic
“evidence of a crime, wrong, or other act” at trial. Here, the Government has
not provided notice of its intent to offer any extrinsic evidence against Gemar
under Federal Rule of Evidence 404(b). The Court notes, however, that Rule
404(b) does not exclude misconduct that is intrinsic or inextricably intertwined
with the charged offenses. Gemar’s Motion does not refer to specific acts or
pieces of evidence he wishes to exclude. This Court cannot therefore decide in
a vacuum whether unidentified evidence might be intrinsic to the crimes
charged. Accordingly, ruling on this Motion is DEFERRED for a more specific
determination at trial.
                                       3
     Case 2:17-cr-00181-JTM-DMD Document 568 Filed 05/24/21 Page 4 of 6




   C. Scott’s Motion in Limine To Exclude Evidence of Prior Guilty
      Verdict (Doc. 488)
      Defendant Scott moves to exclude any evidence of his prior guilty verdict.
The Government agrees that it will not seek to admit the fact that Scott was
charged, tried, or found guilty in Counts 1 through 7. Accordingly, Defendant’s
Motion is GRANTED.


   D. Government’s Motion to Preclude Reference to Prior Trials (Doc.
      546)
      Likewise, the Government moves to exclude reference or argument
relating to Scott’s prior trials as irrelevant and prejudicial. Defendant does not
oppose this motion. Accordingly, the Motion is GRANTED.


   E. Government’s Motion in Limine to Consider Previous Motions in
      Limine (Doc. 487)
      The Government filed several motions in limine prior to the trial of
Counts 1 through 7 against Defendant Scott. At that time, the Court limited
its rulings on those motions to that trial. 1 Now, the Government moves to
reassert some of those motions as they relate to the trial of Counts 8 through
10 against Scott and Gemar. Defendants likewise reassert their oppositions
thereto. The Court addresses several of the reasserted motions below.
However, decisions on (1) the Government’s Notice of Intent to Introduce
Extrinsic Evidence Pursuant to Federal Rule of Evidence 404(b) (Doc. 138) and
(2) the Government’s Motion in Limine to Use Statements Made by Defendant


      1   Docs. 173, 175.
                                        4
       Case 2:17-cr-00181-JTM-DMD Document 568 Filed 05/24/21 Page 5 of 6




Gemar During Proffer Sessions (Doc. 125) are DEFERRED until after the oral
argument set for May 27, 2021.
  i.       Government’s Omnibus Motion in Limine (Doc. 139)
        This Motion is GRANTED IN PART and DEFERRED IN PART as
outlined in Record Document 173.


  ii.      Government’s Motion in Limine for Exclusion of Character
           Evidence under FRE 404(a) (Doc. 140)
        This Motion is DEFERRED for the reasons stated in Record Document
173.

  iii.     Government’s Motion in Limine for Determination that
           Records Qualify as Business Records under FRE 803(6) and
           FRE 902(11) (Doc. 141)
        This Motion is DEFERRED for the reasons stated in Record Document
173.


  iv.      Government’s Motion in Limine to Preclude Evidence of Public
           Authority Defense (Doc. 142)
        This Motion is GRANTED for the reasons stated in Record Document
173.


                                 CONCLUSION
        For the foregoing reasons, Defendants’ Motion in Limine to Admit
Transcripts and Audio Recordings of Karl Newman’s Prison Phone
Conversations (Doc. 481) is DENIED; Defendant Rodney Gemar’s Motion in
Limine     to   Prohibit   the   Government   from   Referencing   Uncharged
                                       5
    Case 2:17-cr-00181-JTM-DMD Document 568 Filed 05/24/21 Page 6 of 6




Allegations/Conduct at Trial (Doc. 486) is DEFERRED; Defendant Chad
Scott’s Motion in Limine to Exclude Evidence of Prior Guilty Verdict (Doc. 488)
is GRANTED; Government’s Motion to Preclude Reference to Prior Trials (Doc.
546) is GRANTED, and Government’s Motion in Limine to Consider Previous
Motions in Limine (Doc. 487) is GRANTED IN PART and DEFERRED IN
PART as detailed above.
      Oral argument will be held on May 27, 2021 on the following motions:
      1. The Government’s Notice of Intent to Introduce Extrinsic Evidence
         Pursuant to Federal Rule of Evidence 404(b) (Doc. 138);
      2. The Government’s Motion in Limine to Use Statements Made by
         Defendant Gemar During Proffer Sessions (Doc. 125);
      3. The Government’s Motion to Limit Certain Cross-Examination (Doc.
         543); and
      4. Defendants’ Motion to Compel (Doc. 541).


                      New Orleans, Louisiana this 24th day of May, 2021.


                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      6
